Foster, J.
Defendant has made two motions in this action, one for an order directing a further bill of particulars, and the other for an examination before trial of the plaintiffs or their agents and employees.
The demand for a bill of particulars appears to have been fairly complied with, and the motion for a further bill is denied without costs.
The motion for an examination of the plaintiffs before trial would, under the decisions in this department, ordinarily be granted. The State Insurance Fund, however, is an agency of the State (Sadigur v. State of New York, 173 Misc. 645), and it is not a public corporation within any statutory definition of that term. (General Corporation Law, § 3.) The Legislature has not given its permission for an examination before trial of such a State agency, but has provided only for the examination of a public corporation in a proper case. (Civ. Prac. Act, § 292-a.) That such power has been given, with certain restrictions, to claimants who sue in the Court of Claims (Court of Claims Act, § 17; L. 1939, ch. 860), does not enlarge the power of the court in this action.
Motion for an examination before trial of the plaintiff denied, without costs.